      Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

KIRK JOHNSON, SR., ET AL                                    CIVIL ACTION

VERSUS                                                      SECTION: “B”(1)

COASTAL PRIVATE PROTECTION                                  NUMBER: 19-12660
SECURITY, INC., ET AL

                                  OPINION
       Plaintiffs Kirk Johnson, Sr. (“Johnson”) and James Allen

(“Allen”) move for entry of default judgment against defendants

Coastal Private Protection Security Inc. and Kim Philip. Rec. Doc.

10.

       For the reasons discussed below,

       IT IS ORDERED that the motion be GRANTED.

  I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       This action was filed on September 17, 2019 against defendants

Coastal    Private   Protection    Security   Inc.   (“Coastal”)    and     Kim

Philip (“Philip”) for violations of the Fair Labor Standards Act,

29 U.S.C. §201 (“FLSA”) and the Louisiana Wage Payment Act, La

R.S. 23:631 (“LA Wage Payment Act”). Rec. Doc. 1. Plaintiffs allege

defendants failed to pay them overtime for hours over 40 in a work

week and failed to pay all wages due upon termination of their

employment. Id.

       The Clerk of Court record indicates defendant Philips was

personally served with the summons and complaint on September 20,

2019. Rec. Doc. 4. The record further indicates defendant Coastal

                                      1
    Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 2 of 13



was served through personal service on Philips, as Philips is the

designated corporate officer of Coastal. Rec. Doc. 5. Defendants

response was due within 21 days of service, on October 11, 2019.

     To date, defendants have not filed an answer or responsive

pleadings in this record. On plaintiffs’ motion, the Clerk of Court

entered a default against defendant on October 22, 2019. Rec. Doc.

8. Consequently, plaintiffs filed the instant motion for entry of

a default judgment on January 14, 2020.

  II.     CONTENTIONS

     Plaintiffs argue that default judgment should be entered

against    defendants   because   a       default   has   been   entered   and

plaintiffs are entitled to judgment as a matter of law. Rec. Doc.

10-1 at 3. Plaintiffs aver that based on the allegations of the

complaint and the declarations submitted, plaintiffs can establish

all elements of their claims under the FLSA and the LA Wage Payment

Act. Id.

     Plaintiffs     assert   that     the     relationship       between   the

defendants and plaintiffs was that of an employer/employee status.

Id. at 4. Plaintiffs contend their work as security officers for

the defendants qualify them as employees within the meaning of the

FLSA and LA Wage Payment Act. Id. Plaintiffs assert that defendants

(1) issued plaintiffs checks;(2) hired and fired plaintiffs;(3)

controlled plaintiffs’ work schedules; and (4) controlled how,

when, and where plaintiffs performed job duties. Id. at 5. Further,

                                      2
    Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 3 of 13



plaintiffs contend that defendants retained control over how,

when, and where plaintiffs performed job duties through policies

and procedures issued by Philip. Id.

     Plaintiffs assert they are covered by the FLSA through the

FLSA’s enterprise coverage provision. Id. Plaintiffs assert that

this court and other courts have routinely found that security

guards are covered under the enterprise coverage provision of the

FLSA. Id.

     Next, plaintiffs assert that though plaintiffs were non-

exempt employees, defendants failed to pay straight time and

overtime for hours worked in excess of 40 hours in a workweek.

Rec. Doc. 10-1 at 6. Plaintiffs contend defendants paid plaintiffs

$12.00 per hour for 40 hours of work regardless of how many hours

they worked. Plaintiff contend that defendant’s actions are in

violation of the FLSA. Id.

     Johnson asserts he was employed by defendants from October

19, 2015 to September 17, 2018, generally working 47.5 hours per

week. Id. Johnson asserts he was only paid for 40 hours per week.

Id. Johnson asserts he was not paid for a total of 1,132.5 hours

of work. Id.

     Allen asserts he was employed by defendants from September

30, 2018 to December 31, 2018. Id. Allen asserts he generally

worked 47.5 hours per week but was only paid for 40 hours a week



                                    3
    Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 4 of 13



by the defendants. Id. Allen asserts he was not paid for 97.5 hours

of work. Id.

     Further, plaintiffs assert they are entitled to liquidated

damages in an amount equal to the unpaid overtime compensation

because the defendants violated the FLSA. Rec.Doc.10-1 at 7.

Plaintiffs argue that because the defendants have failed to respond

the defendants cannot carry the burden of showing a good-faith

defense to the liquidated damages. Id. As such, plaintiffs contend

Johnson is entitled to $20,385 in liquidated damages and Allen is

entitled to $1,755 in liquidated damages. Id.

     Additionally, plaintiffs contend that defendants are liable

for penalties under the LA Wage Payment Act. Id. at 8. Plaintiffs

argue (1) that the wages were due and owed to the plaintiffs; (2)

a demand for payment was made on defendants through the filing of

this complaint; and (3) the defendants have failed to pay following

the demand. Id. Plaintiffs asserts that defendants are liable for

penalty wages for ninety days because defendants failed to pay the

undisputed amounts due to plaintiffs. Id. Plaintiffs assert that

at $12.00 per hour for the general 9.5 hours worked per day at 90

days, Johnson and Allen are each entitled to $10,260 in penalty

wages under the LA Wage Payment Act. Id.

     Last,   plaintiffs   contend    that   defendants   are   liable     for

attorney’s fees and costs. Rec. Doc. 10-1 at 9. Plaintiffs assert

that they have established a prima facie case to recover under the

                                    4
      Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 5 of 13



FLSA and the FLSA provides for mandatory payment of attorney’s

fees and cost to prevailing plaintiffs. Id.             Moreover, plaintiffs

contend that the LA Wage Payment Act also mandates an award of

attorney’s fees to a prevailing plaintiff. Id. at 11.

       Therefore, plaintiffs aver that default judgment is warranted

and    should    be    entered   against   defendants    in   the   amount   of

$74,548.90. Rec. Doc. 10-1 at 12.

  III. LAW AND ANALYSIS

       Federal Rule of Civil Procedure 55 governs the entry of

defaults and default judgments. When a plaintiff believes that a

defendant is in default, it must first seek an entry of default

under Rule 55(a). See N.Y. Life Ins. Co. v. Brown, 84 F.3d 137,

141 (5th Cir. 1996). If the Clerk of Court enters a default, the

plaintiff may then seek entry of default judgment under Rule 55(b).

See id. Entry of a default judgment is discretionary; “a party is

not entitled to a default judgment as a matter of right, even where

the defendant is technically in default. In fact, default judgments

are a drastic remedy, not favored by the Federal Rules and resorted

to by courts only in extreme situations.” Lewis v. Lynn, 236 F.3d

766, 767 (5th Cir. 2001) (internal quotation marks and citations

omitted). When considering whether there is a “sufficient basis in

the pleadings” for the entry of a default judgment, the court must

accept    as    true   “the   well-pleaded   factual    allegations    in    the

plaintiff’s complaint.” Meyer v. Bayles, 559 F. App'x 312, 313

                                       5
    Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 6 of 13



(5th Cir. 2014) (quoting Nishimatsu Const. Co. v. Hous. Nat'l Bank,

515 F.2d 1200, 1206 (5th Cir. 1975)). However, the defaulting

defendant “is not held to admit facts that are not well-pleaded or

to admit conclusions of law.” Nishimatsu, 515 F.2d at 1206. When

deciding whether entry of default judgment is proper, courts weigh

a series of factors:

     whether material issues of fact are at issue, whether
     there has been substantial prejudice, whether the
     grounds for default are clearly established, whether the
     default was caused by a good faith mistake or excusable
     neglect, the harshness of a default judgment, and
     whether the court would think itself obliged to set aside
     the default on the defendant’s motion.

Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998).

     A. Subject Matter Jurisdiction

     Before deciding whether to enter default judgment against

defendant, the court must confirm its jurisdiction over the parties

and this case.

     The court has subject matter jurisdiction on the basis of

federal question jurisdiction. See Rec. Doc. 1 ¶ 1 (citing 29

U.S.C.   § 201).   Accordingly,     the   Court    has   subject    matter

jurisdiction over this matter. See 28 U.S.C. § 1331. Plaintiffs

also bring a claim under the Louisiana Wage Payment Act, La. R.S.

23:631. See Rec. Doc. 1 ¶ 1. Because the plaintiff’s state law

claim arises out of the same case and controversy, the court has

supplemental jurisdiction. See 28 U.S.C. §1367(a).

     B. Personal Jurisdiction

                                    6
     Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 7 of 13



Turning to the question of personal jurisdiction, “[s]erving a

summons . . . establishes personal jurisdiction over a defendant

. . . who is subject to the jurisdiction of a court of general

jurisdiction in the state where the district court is located[.]”

Fed. R. Civ. P. 4(k)(1)(A). Defendant, Coastal, is incorporated in

Louisiana and its principal place of business is in Louisiana,

therefore it is at home in Louisiana and Louisiana courts have

general personal jurisdiction over Coastal. See Daimler AG v.

Bauman, 134 S. Ct. 746, 759 (2014). Defendant, Philip, is a

corporate officer of the Coastal a Louisiana citizen. See Rec.

Doc. 1 and 10-1 at 2. Defendants are therefore subject to general

jurisdiction to the State of Louisiana.

      C. Service of Process

      The Court must also confirm that defendant was properly

served. A plaintiff may serve a corporation by delivering a copy

of the summons and complaint to an officer or agent of the

corporation. See Fed. R. Civ. P. 4(h)(1)(B). A summons was issued

on   September   18,   2019   to   defendant,   Coastal,   “[t]hrough      its

registered agent for service of process, Kim Philip” and to “Kim

Philip, wherever she may be found.” Rec. Doc. 3. On September 20,

2019 Kim Philip was served with both the summons. Rec. Doc. 4 and

5. Therefore, service of process on defendants was proper because

a registered agent of Coastal was served and Philip was served

personally.

                                      7
    Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 8 of 13



     Having answered the questions of jurisdiction and service,

the court must address the propriety of entering default judgment

against defendants.

     D. Default Judgment

     As discussed above, on a motion for default judgment we accept

as true plaintiff’s factual allegation. Default judgment should

not be entered unless the judgment is “‘supported by well-pleaded

allegations’ and ... ha[s] ‘a sufficient basis in the pleadings.’”

Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th

Cir. 2015) (quoting Nishimatsu, 515 F.2d at 1206).

     Plaintiffs’ complaint states that defendants failed to pay to

pay plaintiffs straight time and overtime for hours works in excess

of 40 hours in a workweek, although plaintiffs were non-exempt

employees. Rec. Doc. 10-1 at 6. Defendant has failed to tender

payment to plaintiffs for past due wages, despite the fact that

plaintiffs have requested payment of the past-due wages through

the filing of the instant suit Id. In support of its allegations,

plaintiffs submit signed declarations, which indicate that Allen

worked 47.5 hours per week between September 30, 2018 and December

31, 2018 and was only paid for 40 hours a week. Rec. Doc. 10-3.

The signed declarations also indicate Johnson worked 47.5 hours

between October 19, 2015 to September 17, 2018 and was only paid

for 40 hours a week. Rec. Doc. 10-2.



                                    8
    Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 9 of 13



     Plaintiffs have asserted a claim under the FLSA. 29 U.S.C.

§207(a)(1) states:

     Except as otherwise provided in this section, no
     employer shall employ any of his employees who in any
     workweek is engaged in commerce or in the production of
     goods for commerce, or is employed in an enterprise
     engaged in commerce or in the production of goods for
     commerce, for a workweek longer than forty hours unless
     such employee receives compensation for his employment
     in excess of the hours above specified at a rate not
     less than one and one-half times the regular rate at
     which he is employed.

Plaintiffs’ complaint establishes, through the facts alleged and

declarations attached, that plaintiffs worked in excess of 40 hours

and were not paid one and one-half times the regular rate at which

plaintiffs were employed. Because defendants have not filed any

responsive pleadings, the facts alleged in plaintiff’s complaint

are deemed admitted. See Nishimatsu, 515 F.2d at 1206. Therefore,

plaintiffs have stated a proper claim for relief under the FLSA.

     Additionally, plaintiffs have asserted a claim for under La

R.S. 23:631, LA Wage Payment Act. Louisiana law states that:

     Upon the discharge of any laborer or other employee of
     any kind whatever, it shall be the duty of the person
     employing such laborer or other employee to pay the
     amount then due under the terms of employment, whether
     the employment is by the hour, day, week, or month, on
     or before the next regular payday or no later than
     fifteen days following the date of discharge, whichever
     occurs first. La. R.S. § 23:631

Plaintiffs’ complaint establishes, through the facts alleged and

declarations attached, that it was discharged and was not paid by

the next regular payday or no later than fifteen days following

                                    9
   Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 10 of 13



the date of discharge. As stated above defendants have not filed

any responsive pleadings, thus the facts alleged in plaintiffs’

complaint are deemed admitted. See Nishimatsu, 515 F.2d at 1206.

Therefore, plaintiffs have stated a proper claim for relief under

the La R.S. 23:631.

     Default judgment is appropriate under the Lindsey factors

listed above. First, there are no material issues of fact in

dispute because defendants’ failure to respond bars defendants

from contesting the facts that are established by plaintiffs’

complaint. See Nishimatsu, 515 F.2d at 1206 (“The defendant, by

his default, admits the plaintiff's well-pleaded allegations of

fact, is concluded on those facts by the judgment, and is barred

from contesting on appeal the facts thus established.”). Second,

defendants’ failure to file responsive pleadings since service was

made seven to eight months ago prejudices plaintiffs’ interests by

halting the adversary process. See J&J Sports Prods., Inc. v.

Morelia Mexican Rest., Inc., 126 F. Supp. 3d 809, 814 (N.D. Tex.

2015) (“failure to respond threatens to bring the adversary process

to a halt, effectively prejudicing [Plaintiffs’] interests.”);

Taylor, 39 F. Supp. 3d at 814. Third, the grounds for default are

clearly established given that there is proof the defendants were

served the complaint and failed to file an answer, and the clerk

of court subsequently entered default. Fourth, nothing in the

record suggests that defendants’ default is due to “good faith

                                   10
     Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 11 of 13



mistake or excusable neglect.” Fifth, defendants’ “failure to file

a responsive pleading or otherwise defend the instant lawsuit for

more than [seven] months mitigates the harshness of the default

judgment.” Taylor, 39 F. Supp. 3d at 814; see also J&J Sports, 126

F. Supp. 3d at 814. Sixth, there is presently no basis to believe

that the court would later need to set aside the default judgment.

See Taylor, 39 F. Supp. 3d at 814; J&J Sports, 126 F. Supp. 3d at

814-15.    Accordingly,       the    entry    of    default   judgment      against

defendants is warranted in this case.

      E. Damages

      Having    concluded      that     entry      of    default    judgment     is

appropriate, the only remaining issue to address is the question

of   damages.   A   court     may,    but    is    not   required   to,   hold   an

evidentiary hearing to determine damages. See Fed. R. Civ. P.

55(b)(2)(B). Such a hearing is not necessary in this case because

the declarations provided are sufficient to determine the issue of

damages. Plaintiffs seeks $74,548.90 in damages. Rec. Doc. 10-1 at

12-13.    Plaintiffs’     complaint         and    corresponding    declarations

establish    that   it   is   entitled       to   $22,140   ($20,385   in    unpaid

overtime to Johnson and $1,755 in unpaid overtime to Allen) for

unpaid    overtime.      Additionally,        plaintiffs      are   entitled     to

liquidated damages in the amount of $22,140 ($20,385 to Johnson

and $1,755 to Allen), because an employer who violates the FLSA is



                                        11
     Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 12 of 13



liable for the unpaid wages and “an additional equal amount as

liquidated damages.” 29 U.S.C. § 216.

      Under Louisiana Wage Payment Act, any employer who fails or

refuses to comply with the provisions of R.S. 23:631 shall be

liable to the employee either for ninety days’ wages at the

employee's daily rate of pay, or else for full wages from the time

the employee's demand for payment is made until the employer shall

pay or tender the amount of unpaid wages due to such employee,

whichever      is    the     lesser        amount   of       penalty   wages.

La. R.S. 23:632. Plaintiffs are entitled to $12.00 per hour for

9.5 hours per day for 90 days totaling $20,520 ($10,260 to each

plaintiff).

      Plaintiffs are also entitled to reasonable attorney’s fees

under both the FLSA and LA Wage Payment Act. Plaintiffs seek

attorney’s fees in the amount of $8,925 and related costs in the

amount of $823.90 for the filing fee, cost of service of complaint,

postage, printing and copying, and PACER expenses. Rec. Doc. 10-1

at   12-14.    In   support,   plaintiffs      submit    a    declaration   by

Christopher Williams, plaintiffs’ attorney of record, a billing

and expense record containing a breakdown of the number of hours

worked, and invoices for service of process. Rec. Doc. 10-4. The

Court finds the attorney’s fees and related costs sought to be

reasonable. Therefore, defendants are liable to plaintiffs for

damages in the amount of $74,548, plus interest at the federal

                                      12
   Case 2:19-cv-12660-ILRL-JVM Document 12 Filed 07/10/20 Page 13 of 13



rate from the date payment of wages were due to the date of

judgment, and post-judgment interest on all sums allowed under law

accruing from the date of default judgment until paid.

     New Orleans, Louisiana this 10th      day of July 2020




                            ___________________________________
                            SENIOR UNITED STATES DISTRICT JUDGE




                                   13
